[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION de THE PLAINTIFF'S MOTION TO CORRECT TRANSCRIPTSAMENDED JUDGMENT AND MOTION ORDERING ARTICULATION ANDRECTIFICATION DATED MARCH 3, 1997
The undersigned ruled orally from the bench on October 1, 1996. He has not yet received a transcript of that hearing. After he receives same, a written answer to this motion will be prepared as an articulation.
As to the other matters raised by the plaintiff concerning hearings before other judges or rulings by other judges, the undersigned has no authority to act as requested and so denies those portions of the combination motion filed by the plaintiff.
HARRIGAN, J.